     Case
     Case 2:20-cv-01500-APG-NJK
          2:20-cv-01500-APG-NJK Document
                                Document 14
                                         13 Filed
                                            Filed 09/18/20
                                                  09/17/20 Page
                                                           Page 1
                                                                1 of
                                                                  of 2
                                                                     3



     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Conn Appliances, Inc.
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9   ZAKARI PERRY,                                         Case No.: 2:20-cv-01500-APG-NJK
10                                                         ORDER GRANTING
                     Plaintiff,                            JOINT MOTION TO EXTEND
11                                                         DEADLINE TO RESPOND TO
              vs.                                          PLAINTIFF’S COMPLAINT (FIRST
12                                                         REQUEST)
13   TRANS UNION LLC, CONN APPLIANCES,
     INC., AND BARCLAYS BANK DELAWARE,
14
                     Defendants.
15
16            Plaintiff, Zakari Perry (“Plaintiff”), and Defendant, Conn Appliances, Inc. (“Conn”)
17   (collectively the “Parties”), by and through their counsel of record, hereby stipulate and agree as
18   follows:
19            On August 12, 2020, Plaintiff filed the Complaint [ECF No. 1]. Conn was served with
20   Plaintiff’s Complaint on August 17, 2020. As such, Conn’s deadline to respond to the Complaint
21   was September 7, 2020. Counsel for Conn was not retained until September 16, 2020. The
22   Parties have discussed extending the deadline for Conn to respond to Plaintiff’s Complaint by an
23   additional thirty days to allow for better investigation of the allegations against Conn.
24            WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Conn to file
25   its responsive pleading to Plaintiff’s Complaint to October 7, 2020.
26            This is the first stipulation for extension of time for Conn to file its responsive pleading.
27   The extension is requested in good faith and is not for purposes of delay or prejudice to any other
28   party.



                                                   Page 1 of 3
     Case
     Case 2:20-cv-01500-APG-NJK
          2:20-cv-01500-APG-NJK Document
                                Document 14
                                         13 Filed
                                            Filed 09/18/20
                                                  09/17/20 Page
                                                           Page 2
                                                                2 of
                                                                  of 2
                                                                     3




 1          As part of this stipulation, Conn agrees to participate in any Rule 26(f) conference that
 2   occurs during the pendency of this extension.
 3          DATED this 17th day of September, 2020.
 4
      WRIGHT, FINLAY & ZAK, LLP                          KIND LAW
 5
 6    /s/ Ramir M. Hernandez                             /s/ Michael Kind
      Darren T. Brenner, Esq.                            Michael Kind, Esq.
 7    Nevada Bar No. 8386                                Nevada Bar No. 13903
 8    Ramir M. Hernandez, Esq.                           8860 South Maryland Parkway, Suite 106
      Nevada Bar No. 13146                               Las Vegas, Nevada 89123
 9    7785 W. Sahara Ave., Suite 200                     Attorneys for Plaintiff, Zakari Perry
      Las Vegas, NV 89117
10    Attorneys for Defendant, Conn Appliances,
11    Inc.

12
13
14                                                       IT IS SO ORDERED:

15
                                                         ___________________________________
16                                                       UNITED STATES MAGISTRATE JUDGE
17
                                                         DATED:      _________________________
                                                                      September 18, 2020
18
19
20
21
22
23
24
25
26
27
28



                                                Page 2 of 3
